DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/22 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first touch control electrodes disposed on the gate insulating layer, and the second touch control electrodes disposed on the passivation layer of claims 9 and 20, and the orthographic projection of the light shielding layer be larger than the orthographic projection of the switching thin film transistor in claims 6 and 17 (See Figs. 1-2, the switching transistor 102a has source 102a3 and drain 102a4 parts that are at least as wide as the light shielding layer 107 in an orthographic projection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the last two lines of the claims recite “an dielectric constant” which should be “a dielectric constant”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TCL China Star Optoelectronics Tech Co LTD (CN 111696494A, cited by Applicant, machine translation enclosed, hereinafter “TCL”) in view of Orita et al. (US 2020/0218351, cited by Applicant, hereinafter “Orita”).	Regarding claim 1, TCL discloses a sensor device, comprising (Machine translation, Figs. 1-2, page 3, lines 14 and 27-31, display device 1000 having light control sensor 21 and touch sensor 22):	a substrate (Fig. 2, page 4, line 7, sensor glass 201);	a light control component disposed on the substrate (Fig. 2, page 3, line 30, light control sensor 21); 	a touch control component disposed on the substrate and located on one side of the light control component (Fig. 2, page 3, line 30, touch control sensor 21).	TCL does not explicitly disclose a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer.	Orita discloses a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer (Fig. 20, [0067-0070, 0074-0077, 0135, and 0151 et seq.], dielectric layer 106 provides tactile feel [0077] and covers touch control component of touch panel 200 that is away from substrate 201 and applies an electrostatic force depending on dielectric constant [0155] and voltage applied [0075-0077 and 0156]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL to have a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer, such as taught by Orita, for the purpose of providing a tactile feedback to a user contacting the touch screen surface.
	Regarding claim 2, TCL as modified by Orita discloses the sensing device according to claim 1, wherein the dielectric constant of the functional dielectric layer is greater than or equal to 2.5 (Orita, [0155], relative permittivity of 10 or more for dielectric layer 106).	The motivation is the same as in claim 1.	Regarding claim 5, TCL as modified by Orita discloses the sensing device according to claim 1, wherein the light control component comprises a photosensitive thin film transistor and a switching thin film transistor, and the photosensitive thin film transistor and the switching thin film transistor are disposed in a same level (TCL, Fig. 2, light control component 21 has photosensitive thin film transistor 211 and switching thin film transistor 212 formed on same level of on layer 201); 	the switching thin film transistor comprises a first active layer (TCL, Fig. 2, 2102 of transistor 212), a first gate (TCL, Fig. 2, 2101 of transistor 212), a first source (TCL, Fig. 2, 2103 of transistor 212), and a first drain (TCL, Fig. 2, 2104 of transistor 212), wherein the first gate is disposed on the substrate, and the first source and the first drain are electrically connected to the first active layer (TCL, Figs. 2 and 4, page 4, lines 16-19); and	the photosensitive thin film transistor comprises a second gate (TCL, Fig. 2, 2102), a second active layer (TCL, Fig. 2, 2102), a second source (TCL, Fig. 2, 2103) and a second drain (TCL, Fig. 2, 2104), wherein the second gate and the first gate are disposed in a same level, the second active layer and the first active layer are disposed in a same level, and the second source, the second drain, the first source and the first drain are disposed in a same level (TCL, Figs. 2 and 4, page 4, lines 16-19, both transistors 211 and 212 have respective elements formed in common levels).

	Regarding claim 12, TCL discloses a display device, comprising a sensor device and a display panel, wherein the sensor device is integrated in the display panel or disposed on the display panel, and the sensor device comprises (Machine translation, Figs. 1-2, page 3, lines 14 and 27-31, display device 1000 having light control sensor 21 and touch sensor 22 with display panel 100 and sensor device integrated in the display panel):	a substrate (Fig. 2, page 4, line 7, sensor glass 201);	a light control component disposed on the substrate (Fig. 2, page 3, line 30, light control sensor 21); 	a touch control component disposed on the substrate and located on one side of the light control component (Fig. 2, page 3, line 30, touch control sensor 21).	TCL does not explicitly disclose a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer.	Orita discloses a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer (Fig. 20, [0067-0070, 0074-0077, 0135, and 0151 et seq.], dielectric layer 106 provides tactile feel [0077] and covers touch control component of touch panel 200 that is away from substrate 201 and applies an electrostatic force depending on dielectric constant [0155] and voltage applied [0075-0077 and 0156]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of TCL to have a functional dielectric layer disposed on a side of the touch control component away from the substrate and at least covers the touch control component, and configured to apply an electrostatic force to an external object when the external object is in contact with the functional dielectric layer, wherein the electrostatic force is positively correlated with a voltage value of the touch control component, a contact area of the external object with the functional dielectric layer, and an dielectric constant of the functional dielectric layer, such as taught by Orita, for the purpose of providing a tactile feedback to a user contacting the touch screen surface.
	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita as applied to claims 1-2, 5, 12-13 and 16, and further in view of Peshkin et al. (US 2014/0375580, hereinafter “Peshkin”).	Regarding claim 3, TCL as modified by Orita discloses the sensor device according to claim 1, but does not explicitly disclose wherein a thickness of the functional dielectric layer ranges between 1 micrometer and 200 micrometers.
	Peshkin discloses wherein a thickness of the functional dielectric layer ranges between 1 micrometer and 200 micrometers ([0052 and 0054], one micron dielectric covering).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL to have wherein a thickness of the functional dielectric layer ranges between 1 micrometer and 200 micrometers, such as taught by Peshkin, for the purpose of providing a durable protective layer (Peshkin, [0054]).	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita as applied to claims 1-2, 5, 12-13 and 16, and further in view of Yang et al. (WO 2018/056511, machine translation enclosed, hereinafter “Yang”).	Regarding claim 4, TCL as modified by Orita discloses the sensor device according to claim 1, but does not explicitly disclose wherein a material of the functional dielectric layer comprises at least one of polyvinylidene fluoride, polyphenylene sulfide, ethylene/vinyl alcohol copolymer, polyphthalamide, polyamide-imine, polyamide, polyetherimide, polymethyl methacrylate, an/or polyethylene terephthalate.
	Yang discloses forming a dielectric layer for electrostatic force using polyethylene terephthalate.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL and Orita to have wherein a material of the functional dielectric layer comprises at least one of polyvinylidene fluoride, polyphenylene sulfide, ethylene/vinyl alcohol copolymer, polyphthalamide, polyamide-imine, polyamide, polyetherimide, polymethyl methacrylate, an/or polyethylene terephthalate, such as taught by Yang, because such a modification produces a predictable result of forming an actuating surface for finger touch.	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita as applied to claims 1-2, 5, 12-13 and 16, and further in view of Wu et al. (US 2018/0374911, hereinafter “Wu”).	Regarding claim 6, TCL as modified by Orita discloses the sensing device according to claim 5, but does not explicitly disclose wherein the sensing device further comprises:	a light-shielding layer disposed on the switching thin film transistor, and an orthographic projection of the light-shielding layer on the substrate is larger than an orthographic projection of the switching thin film transistor on the substrate.
	Wu discloses wherein the sensing device further comprises:	a light-shielding layer disposed on the switching thin film transistor, and an orthographic projection of the light-shielding layer on the substrate is larger than an orthographic projection of the switching thin film transistor on the substrate (Wu, Figs. 1a-b, black matrix 6 as a light-shielding layer has a light-shielding layer disposed on the switching thin film transistor 4, and an orthographic projection of the light-shielding layer 6 on the substrate is larger than an orthographic projection of the switching thin film transistor 4 on the substrate).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL and Orita to have wherein the sensing device further comprises a light-shielding layer disposed on the switching thin film transistor, and an orthographic projection of the light-shielding layer on the substrate is larger than an orthographic projection of the switching thin film transistor on the substrate, such as taught by Wu, for the purpose of reducing light from interfering with the switching transistor 212.	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita as applied to claims 1-2, 5, 12-13 and 16, and further in view of Han et al. (US 2015/0153877, hereinafter “Han”).	Regarding claim 7, TCL as modified by Orita discloses the sensor device according to claim 1, but does not explicitly disclose the touch control component comprises first touch control electrodes and second touch control electrodes, and the first touch control electrodes and the second touch control electrodes are disposed in a same level or in different levels.
	However, in another embodiment Orita discloses	the touch control component comprises first touch control electrodes and second touch control electrodes, and the first touch control electrodes and the second touch control electrodes are disposed in a same level or in different levels (Fig. 10, [0090-0091], first column touch control electrodes 207 and second row touch electrodes 206 with bridges 206B formed on a same layer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL and Orita to have the touch control component comprises first touch control electrodes and second touch control electrodes, and the first touch control electrodes and the second touch control electrodes are disposed in a same level or in different levels, as further taught by Orita, because such a modification is a simple substitution of one type of touch sensing pattern for another producing a predictable result of detecting touch detection.	TCL as modified by Orita does not explicitly disclose	wherein the sensor device further comprises a gate insulating layer and a passivation layer stacked on the substrate in sequence.	Han discloses forming transistors for a touch sensing integrated display wherein the sensor device further comprises a gate insulating layer and a passivation layer stacked on the substrate in sequence (Fig. 6B, gate insulation later GI stacked on gate G and first passivation layer PAS1 stacked on the gate insulation layer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL and Orita to have wherein the sensor device further comprises a gate insulating layer and a passivation layer stacked on the substrate in sequence, such as taught by Han, because such a modification is a simple substitution of one type of transistor formation method for another producing a predictable result of forming thin film transistors in an integrated touch sensing display.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita and Han as applied to claims 7 and 18, and further in view of Oh et al. (EP 3276468, hereinafter “Oh”).	Regarding claim 8, TCL as modified by Orita and Han discloses the sensor device according to claim 7, wherein the first touch control electrodes and the second touch control electrodes are disposed and spaced apart from each other in a same level on the layer, and any adjacent ones of the first touch control electrodes are electrically connected, and any adjacent ones of the second touch control electrodes are connected by a bridge (Orita, Fig. 10, [0090-0091], first column touch control electrodes 207 and second row touch electrodes 206 with bridges 206B formed on a same layer).
	TCL as modified by Orita and Han does not disclose the first touch control electrodes and the second touch control electrodes on the passivation layer.	Oh teaches that the touch electrodes can be formed on the layer formed on the gate insulation layer or the interlayer insulating layer ([0049], “touch pads 170 are formed on at least one of the substrate 111, the gate insulating layer 112 and the interlayer insulating layer 114”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL, Orita and Han to have the first touch control electrodes and the second touch control electrodes on the layer formed on the gate insulation layer which corresponds to the passivation layer, such as taught by Oh, because such a modification produces a predictable result of forming touch electrodes on a layer in an integrated touch sensitive display panel.
	Regarding claim 9, TCL as modified by Orita and Han discloses the sensor device according to claim 7, wherein the first touch control electrodes are disposed on the gate insulating layer, and the second touch control electrodes are disposed on the passivation layer (Oh, ([0049], “touch pads 170 are formed on at least one of the substrate 111, the gate insulating layer 112 and the interlayer insulating layer 114”).	The motivation to form the touch pads on different layers would be when forming a mutual capacitance touch sensor with two different layers of sensing electrodes as the touch sensor.
	Regarding claim 10, TCL as modified by Orita discloses the sensing device according to claim 7, wherein the first touch control electrodes and the second touch control electrodes are disposed on the layer, wherein any adjacent ones of the first touch control electrodes are connected by a bridge (Orita, Fig. 10, [0090-0091], first column touch control electrodes 207 and second row touch electrodes 206 with bridges 206B formed on a same layer).	TCL as modified by Orita and Han does not disclose the first touch control electrodes and the second touch control electrodes on the gate insulating layer.	Oh teaches that the touch electrodes can be formed on the gate insulating layer ([0049], “touch pads 170 are formed on at least one of the substrate 111, the gate insulating layer 112 and the interlayer insulating layer 114”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL, Orita and Han to have the first touch control electrodes and the second touch control electrodes on the gate insulation layer, such as taught by Oh, because such a modification produces a predictable result of forming touch electrodes on a layer in an integrated touch sensitive display panel.
	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.	Regarding claim 20, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TCL in view of Orita and Han as applied to claims 7 and 18, and further in view of Song (US 2016/0239143).	Regarding claim 11, TCL as modified by Orita and Han discloses the sensing device according to claim 7, but does not explicitly disclose further comprising: a planarization layer disposed between the passivation layer and the functional dielectric layer.
	Song discloses forming a planarization layer on the passivation layer ([0110]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of TCL, Orita and Han to have a planarization layer disposed between the passivation layer and the functional dielectric layer, such as taught by Song, for the purpose of forming a planar surface for receiving the functional dielectric layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694